                                               Case 2:19-cv-00164-JAD-GWF Document 1 Filed 01/28/19 Page 1 of 3



                                               Adam P. Segal, Esq.
                                          1    Nevada Bar No. 6120
                                               Bryce C. Loveland, Esq.
                                          2
                                               Nevada Bar No. 10132
                                          3    Christopher M. Humes, Esq.
                                               Nevada Bar No. 12782
                                          4    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                               100 North City Parkway, Suite 1600
                                          5    Las Vegas, Nevada 89106-4614
                                               Telephone: (702) 382-2101
                                          6
                                               Facsimile: (702) 382-8135
                                          7    Email: asegal@bhfs.com
                                               Email: bcloveland@bhfs.com
                                          8    Email: chumes@bhfs.com
                                          9    Attorneys for Plaintiffs
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                                                          UNITED STATES DISTRICT COURT
                                          11
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                                                                 DISTRICT OF NEVADA
                                          12
                                               BOARD OF TRUSTEES OF THE        Case No.
              (702) 382-2101




                                          13   TEAMSTERS LOCAL 631 SECURITY
                                          14   FUND FOR SOUTHERN NEVADA; BOARD
                                               OF TRUSTEES OF THE TEAMSTERS
                                          15   CONVENTION INDUSTRY TRAINING
                                               FUND,
                                          16
                                                                                   Plaintiffs, COMPLAINT
                                          17
                                          18   vs.

                                          19   ABC EXPO SERVICES, LLC, a Nevada
                                               limited liability company,
                                          20
                                                                                  Defendant.
                                          21
                                          22   Plaintiffs allege:

                                          23              1.   This action arises under the Employee Retirement Income Security Act of 1974
                                          24   (“ERISA”), 29 U.S.C. §§ 1001-1500, and the Court has jurisdiction pursuant to 29 U.S.C. §
                                          25
                                               1132(e) and supplemental jurisdiction under 28 U.S.C. § 1367.
                                          26
                                          27
                                          28
                                               18610951                                        1
                                               Case 2:19-cv-00164-JAD-GWF Document 1 Filed 01/28/19 Page 2 of 3



                                                          2.   Plaintiffs are the Boards of Trustees of the Teamsters Local 631 Security Fund for
                                          1
                                               Southern Nevada, and of the Teamsters Convention Industry Training Fund (“Trust Funds”) and
                                          2
                                          3    are fiduciaries for purposes of ERISA.

                                          4                                     FIRST CLAIM FOR RELIEF
                                                                            Delinquent Subcontractor Contributions
                                          5
                                                          3.   Paragraphs 1 through 2 are incorporated by reference as though fully set forth
                                          6
                                          7    herein.

                                          8               4.   Defendant ABC Expo Services, LLC (“ABC Expo”), acted as an employer within
                                          9    the State of Nevada employing persons who perform work covered by a collective bargaining
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                               agreement (“CBA”) between ABC Expo and the International Brotherhood of Teamsters Local
                                          11
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                               631 (“Union”).
                                          12
                                                          5.   The CBA requires that in the event ABC subcontracts work covered by the CBA to
              (702) 382-2101




                                          13
                                          14   a company not signatory to a CBA with the Union, the ABC would ensure that the subcontractor

                                          15   observes the applicable working conditions and wage rates, including the remittance of employee

                                          16   benefit contributions to the Trust Funds.
                                          17              6.   ABC Expo subcontracted work covered under the CBA to Thunder and Lightning,
                                          18
                                               LLC (“T & L”).
                                          19
                                                          7.   T & L was not signatory to a CBA with the Union.
                                          20
                                                          8.   T & L failed to remit all required employee benefit contributions to the Trust
                                          21
                                          22   Funds.

                                          23              9.   Demand has been made to ABC Expo to remit T & L’s delinquent contributions

                                          24   and other amounts due to the Trust Funds on behalf of T & L, but ABC Expo has failed and
                                          25
                                               refused to pay, and continues to refuse to pay these amounts.
                                          26
                                          27
                                          28
                                               18610951                                         2
                                               Case 2:19-cv-00164-JAD-GWF Document 1 Filed 01/28/19 Page 3 of 3



                                                          WHEREFORE, Plaintiffs pray for relief as follows:
                                          1
                                                          1.     A judgment against ABC Expo in an amount demonstrated at trial for T & L’s
                                          2
                                          3    unpaid contributions, liquidated damages, interest, court costs and attorney’s fees as required by

                                          4    ERISA and the Trust Agreements;
                                          5               2.     For other equitable relief as provided by ERISA, including but not limited to
                                          6
                                               injunctive relief; and
                                          7
                                                          3.     For such other and further relief as the Court deems proper.
                                          8
                                          9
                                               Dated: January 28, 2019.               BROWNSTEIN HYATT FARBER SCHRECK, LLP
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                                                                      /s/ Christopher M. Humes
                                          11
     100 North City Parkway, Suite 1600




                                                                                      Adam P. Segal, Esq.
       Las Vegas, Nevada 89106-4614




                                          12                                          Nevada Bar No. 6120
                                                                                      Bryce C. Loveland, Esq.
              (702) 382-2101




                                          13                                          Nevada Bar No. 10132
                                                                                      Christopher M. Humes, Esq.
                                          14                                          Nevada Bar No. 12782
                                                                                      100 North City Parkway, Suite 1600
                                          15                                          Las Vegas, Nevada 89106-4614
                                          16                                          Telephone: (702) 382-2101
                                                                                      Facsimile: (702) 382-8135
                                          17
                                                                                      Attorneys for Plaintiffs
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                               18610951                                           3
